DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 1,111,1064. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a tier tray having a deck having a support surface; and a plurality of walls extending downward to define lower recesses for receiving the upper ends of containers. The difference of the patent and the present invention is the patent recites additional features and limitations relating to the tray, such as, the tray having a plurality of columns, a plurality of annular upper recesses and a plurality of recessed channels. It would be obvious to one having ordinary skill in the art to have the tray free of columns, annular upper recesses and recessed channels since it was known in the art that doing so would reduce the amount of structures needed to be produced during manufacturing. It has been held that omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    345
    545
    media_image1.png
    Greyscale

Claim(s) 1-5 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. US 2014/0367297 A1.
With regards to claim 1, Kelly (Figs. 15-17) discloses a tier sheet comprising: a deck 1240 having a support surface; and a plurality of walls 1220 extending downward to define lower recesses for receiving the upper ends of containers therebelow.

With regards to claim 2, Kelly (Figs. 15-17) discloses the tier sheet is a single thermoformed sheet. (Para. 0040)

With regards to claim 3, Kelly (Figs. 15-17) discloses further including a plurality of upper recesses (between wall 1226) formed in the deck, each upper recess defined between an outer wall 1226 and a column 1210, wherein the plurality of walls includes the plurality of columns.

With regards to claim 4, Kelly (Figs. 15-17) discloses the upper recesses are annular (between wall 1226) and the plurality of columns 1210 are cylindrical.

With regards to claim 5, Kelly (Figs. 15-17) discloses the support surface is coplanar with uppermost surfaces of the plurality of columns 1210.

With regards to claim 8, Kelly (Figs. 15-17) discloses the plurality of columns 1210 open downward to form the lower recesses.

With regards to claim 9, Kelly (Figs. 15-17) discloses further including a plurality of outer cylindrical walls 1226 extending downward from the deck, each of the plurality of outer cylindrical walls spaced outward of one of the plurality of columns.

With regards to claim 10, Kelly (Figs. 15-17) discloses further including a tapered annular wall 1222 connecting each outer cylindrical wall to the respective column.

With regards to claim 11, Kelly (Figs. 15-17) discloses the outer cylindrical walls 1226 extend downward from the deck further than the plurality of columns.

With regards to claim 12, Kelly (Figs. 15-17) discloses further including a pair of opposed side walls 1244 extending upward from the deck and a pair of opposed end walls 1244 extending upward from the deck.

With regards to claim 13, Kelly (Figs. 15-17) discloses a plurality of columns 1210 open downward to form the lower recesses.

With regards to claim 14, Kelly (Figs. 15-17) discloses further including a plurality of outer cylindrical walls 1226 extending downward from the deck, each of the plurality of outer cylindrical walls spaced outward of one of the plurality of columns 1210/1228 and extending downward from the deck further than the plurality of columns.

With regards to claim 15, Kelly (Figs. 15-17) discloses further including a tapered annular wall 1222 connecting each outer cylindrical wall to the respective column.

With regards to claim 16, Kelly (Figs. 15-17) discloses in combination with a plurality of containers (water bottles) stacked therebelow, each container having a neck portion and a cap, the neck portion and cap of each container received in one of the plurality of columns.

With regards to claim 17, Kelly (Figs. 15-17) discloses the plurality of containers (water bottles) are stacked in multiple layers with the tier sheet and a plurality of identical tier sheets between each layer.

    PNG
    media_image2.png
    494
    451
    media_image2.png
    Greyscale

Claim(s) 1 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flum US 4,750,623.
With regards to claim 1, Flum (Figs. 1 and 4-5) discloses a tier sheet 14 comprising: a deck having a support surface (viewing the tray as in Fig. 5 as the top support surface); and a plurality of walls 46 extending downward to define lower recesses for receiving the upper ends of containers therebelow.

With regards to claim 18, Flum (Figs. 1 and 4-5) discloses further including a lip protruding upward from an edge of the deck.

With regards to claim 19, Flum (Figs. 1 and 4-5) discloses the plurality of walls 46 define a plurality of generally rectangular recesses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. US 2014/0367297 A1 in view of Oakes et al. US 5,377,862.
With regards to claim 6, Kelly (Figs. 15-17) discloses the claimed invention as stated above but it does not specifically disclose a plurality of recessed channels connecting the plurality of upper recesses to one another; and wherein the recessed channels are shallower than the upper recesses.
However, Oakes (Fig. 1) teaches that it was known in the art to have a plurality of recessed channels 24 connecting the plurality of upper recesses 15 to one another; and wherein the recessed channels are shallower than the upper recesses.
The inventions of Kelly and Oakes are both drawn to the field of trays
that are capable of holding items such as bottles. Each tray include recesses on the upper and lower surfaces to accommodate bottles.
Therefore, it would have been obvious to one having ordinary skill in
the art at the time of the invention to have modified the tray in Kelly by providing a plurality of recessed channels as taught by Oakes for the purposes of providing an alternate design to the tray and also rigidity to the tray.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flum US 4,750,623 in view of Apps US 5,445,273.
With regards to claim 20, Flum (Figs. 1 and 4-5) discloses the generally rectangular recesses have rounded corners which form recesses but it does not specifically disclose the recesses are diamond shaped.
However, Apps teaches that it was known in the art to have a tier sheet have recesses that are diamond shaped. (Col 6:34-42)
The inventions of Flum and Apps are both drawn to the field of trays
that are capable of holding items such as bottles. Each tray include recesses on the surfaces.
Therefore, it would have been obvious to one having ordinary skill in
the art at the time of the invention to have modified the tier sheet in Flum by providing the plurality of recesses to be diamond shaped as taught by Apps for the purposes of providing an alternate design to the tray.

With regards to claim 21, Flum (Fig. 1) discloses further including a plurality of containers stacked therebelow, the containers each including a generally rectangular cross section, an upper wall of each container including a cap and a raised portion generally coplanar with the cap, the cap and raised portion of each container received in one of the plurality of generally rectangular.
(Col 7:40-8:17)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/JENINE PAGAN/Examiner, Art Unit 3736